oRlGlt{Al'
            lln    tbe        @nitp! 5tutts @ourt of /e[rrut @tsfms
                                                         No. 16-648C
                                                   (Filed August 16, 2016)
                                                  NOT FOR PUBLICATION
                                                                                             FILED
*   *   *   *   rk rk *   *   *    *   :f *   *    *   *   *   * *
                                                                                           AU6      |   6 2fiS
                                                                 *                     U.S. COURT OF
                                                                                      FEDEMLCLAIMS

SCOTT ROBINSON.

                                  Plaintiff,

                    v.

THE UNITED STATES,

                                  Defendant.
rk********t<****t<*


                                                               ORDER

        On May 31, 2016, plaintiff Scott Robinson, who is proceeding pro se, filed a
complaint in this court. Complaints filed in this court must be accompanied by
either a $400 frline fee pursuant to Rule 77.1(c) ofthe Rules ofthe United Stares
Court of Federal Claims (RCFC) or an application to proceed in forma pauperis
pursuant to 28 U.S.C. $ 1915. At the time Mr. Robinson fiIed his complaint, no
filing fee was paid and no application to proceed in forrna pauperis was filed.

       On June 2,2016, the court mailed a notice to the address provided by
plaintiffin his complaint, explaining that by July 12, 2016, he must submit either
the required filing fee or an application to proceed in forma pauperis, which is
accessible on the court's website. See ECF No. 3. On June 13. 2016. the notice was
returned to the court as undeliverable to plaintiff. See ECF No. 4. On July 21,
2016, Chambers left a voicemail message at the telephone number provided by Mr.
Robinson in his complaint, explaining that a filing fee or an application to proceed
in forma pauperis is required to pursue an action in this court. Again, on August 2,
2016, another voicemail message was left by Chambers at Mr. Robinson's telephone
number, explaining that if he did not contact the court within 24 hours, his case
would be closed for failure to prosecute under RCFC 41(b). See Griffith u. (Jnited
Srotes, No. I4-793C,2015 WL 1383959, at *3 (Fed. Cl. Mar. 20,2}tb) (holding rhat
the case could be involuntarily dismissed for failure to prosecute under RCFC 41(b)




                                                                       uspsrRAcKrNGr 9114 9999 4431 3548 1338 24
                                                                       &CUSTOMER      Fo. Tadnng or lnquin€s 9o to USPS.com
                                                                       RECEIPT        o.c.ll1{0&222-1811.
when plaintiff s in forma pauperis motion was denied and he failed to timely pay
the required fiIinS fee).

       Because plaintiff has not paid the Iiling fee or submitted an application to
proceed in forma pauperis and has failed to respond to Chambers' efforts to contact
him regarding this defrciency, this case is DISMISSED without prejudice for
failure to prosecute under RCFC 41@). The government's motion to dismiss for lack
of subject matter jurisdiction is DENIED as moot. The Clerk is directed to close
this case.

IT IS SO ORDERED.


                                       VI




                                         a